ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendments and response of 23 May 2022 and 26 June 2022 are entered.
	Claims 16, 17, 19, and 21-38 have been canceled. Claims 1-15, 18, 20, and 39 are pending. Claims 1-6, 14, 20, and 39 are withdrawn without traverse. Claim 18 is rejoined as the amendment places it in Group II as previously elected. Claims 7-9, 11, 13, 15, and 18 are being examined on the merits.
	The objection to the drawings is withdrawn in light of the amendment filed 26 June 2022.
	The rejection of claims 8 and 9 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 26 June 2022.
	The rejection of claims 8 and 9 under 35 U.S.C. 112(d) is withdrawn in light of the amendment filed 26 June 2022.

Election/Restrictions
Claims 7-9, 11, 13, 15, and 18 are allowable. The restriction requirement between Groups II and III , as set forth in the Office action mailed on 22 November 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 22 November 2021 is partially withdrawn. Claims 20 and 39, directed to Group III, a method of ameliorating or treating cancer, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-6, 10, 12, and 14, directed to a cyclic peptide of SEQ ID NOs: 1-4, remains withdrawn from consideration because they do not all  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ROY GROSS on 20 July 2022.

The application has been amended as follows: 
Cancel claims 1-6.
Claims 7-9 are allowed as previously presented.
Cancel claim 10.
Claim 11 is allowed as previously presented.
Cancel claim 12. 
Claim 13 is allowed as previously presented.
Cancel claim 14.
Claim 15 is allowed as previously presented.
Claims 16 and 17 remain canceled as previously presented.
Claim 18 is allowed as previously presented.
Claim 19 remains canceled as previously presented.
Claim 20 is allowed as previously presented.
Claims 21-38 remain canceled as previously presented.
Claim 39 is allowed as previously presented.

Reasons for Allowance
Claims 7-9, 11, 13, 15, 18, 20, and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not recognize cyclic peptides comprising the sequence FQ[Y/L]WO[Y/H]A[T/I][G/A][V/L]CG. The closest prior art, Ito et al. Molecules 18:3502-3528, teaches use of Random non-standard Peptide Integration Discovery (RaPID) to examine a library of 1012 targets against the ubiquitin ligase E6AP (see e.g. Section 5.3). The resulting hit from the RaPID screening is a cyclic peptide having the sequence D-Trp-Cys-Asp-Val-MeSer-Gly-Arg-MePhe-MeGly-Tyr-MePhe-Pro-Cys-Gly, where cyclization is via a disulfide linking the two cysteine residues (see e.g. Figure 8C). This sequence is distinct from the claimed SEQ ID NO: 5, and while the RaPID technology used to screen is the same since there is a different target in the ubiquitination machinery there is no expectation that the library of 1012 compounds in Ito would contain SEQ ID NO: 5 as claimed. 
Art is present that discusses targeting of Lys48-linked ubiquitin chains using the RaPID system, but does not qualify as prior art under 35 U.S.C. 102. See Nawatha et al. Nature Chemistyr 11:644-652. Other art describes the same peptides as claimed, but again is not prior art under 35 U.S.C. 102. See Rogers et al. RSC Chemical Biology 2:513-522.
Searches of relevant databases similarly suggests that the claimed peptides are not fragments of larger proteins, rendering the claims eligible for patentability. 
As no art teaches or reasonably suggests the claimed peptides of SEQ ID NO: 5, the claimed subject matter is novel and unobvious pending consideration of any amendments Applicants may submit. Similarly, no art suggests the limitations of claims 11, 13, and 15 concerning peptide length, presence of D-amino acids, form of cyclization, or functional properties of the peptides, rendering those claims novel and unobvious pending consideration of any amendments submitted in response to this action.
As the rejoined method uses the same peptide of claim 7, it is by necessity novel and nonobvious. The claims are also found to satisfy 35 U.S.C. 101 and 112.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658